Attachment to Advisory Action
Applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (at lines 13-14) raise new issues, narrow the overall scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new references:
U.S. Patent 6,892,446 to Hwang et al (hereinafter “Cho”).
Now that the focus is on the multiple conveyance devices, as noted in the newly added limitations to Claim 1, Cho discloses a board working system that includes:
multiple conveyance devices (e.g. 30, 31, 40, 41, in Figs. 3, 4a) and a board moving mechanism (e.g. 36) including multiple panels (e.g. 35, 45, in Fig. 4a) on top of which the multiple conveyance devices are respectively arranged, the panels configured to move in a direction [vertical direction in Fig. 3] orthogonal to the conveyance direction [horizontal direction in Fig. 3] to discharge the circuit boards from the multiple paths in a checking position (e.g. col. 6, lines 7-14 and lines 56-65).
However, the search could not be completed for any remaining portions of Claim 1, as well as dependent Claim 2, within the allotted time authorized for this pilot.
Accordingly, the proposed amendment has not been entered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896